 

 

Case 1:20-cv-04944-GBD Document 60 Filed 11/ ft

Q Page lof2
i i",

   

   

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

a a xX
MEGAN LUNDY, individually and on behalf of all:
others similarly situated, :
Plaintiff,
-against- : ORDER
IDEANOMICS, INC., ALFRED POOR, BRUNO .
WU, and CONOR MCCARTHY, 20 Civ, 4944 (GBD)
Defendants. :
- ee ee ee ee ee ee ee ee eee xX
ANDREW KIM, individually and on behalf of all
others similarly situated,
Plaintiffs,
-against-
ORDER
IDEANOMICS, INC., ALFRED POOR, BRUNO
WU, and CONOR MCCARTHY, : 20 Civ. 5203 (GBD)
Defendants. :
wee eee ew ee ee oe ee Ree eh ee ee ee x

GEORGE B. DANIELS, United States District Judge:

The unopposed motions to consolidate Lundy v. Ideanomics, Inc. et al., No. 20 Civ. 4944
(GBD) (S.D.N.Y. June 28, 2020) and Kim v. Ideanomics, Inc. et al., No. 20 Civ. 5203 (GBD)
(S.D.N.Y July 7, 2020), (ECF Nos. 15, 19, 22, 25, 28, 32, 35), are GRANTED.

The initial conference scheduled to occur on November 10, 2020 at 9:30 a.m. is converted

to an oral argument on the motions to appoint lead plaintiff and lead counsel.

 
Case 1:20-cv-04944-GBD Document 60 Filed 11/04/20 Page 2 of 2

Dated: New York, New York SO ORDERED.

November 4, 2020 2
Gun © Danis
GER B. DANIELS
nited States District Judge

 

 

 

 

 
